

114 S3305 IS: VERIFI Act
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3305IN THE SENATE OF THE UNITED STATESSeptember 8, 2016Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require the use of electronic visit verification
			 systems for home health services under the Medicare program.
	
 1.Short titleThis Act may be cited as the Verifying Electronically the Receipt of In-Home Care For Individuals Act or the VERIFI Act.
		2.Requirement that Medicare home health agencies have in place an electronic visit verification
			 system
 (a)Condition of participationSection 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)) is amended by adding at the end the following new paragraph:
				
 (7)(A)In the case of home health services furnished on or after January 1, 2019, the agency has in place an electronic visit verification system that meets standards established by the Secretary.
 (B)In this paragraph, the term electronic visit verification system means a system under which visits conducted as part of home health services furnished by a home health agency are electronically verified by the agency with respect to—
 (i)the type of service performed; (ii)the individual receiving the service;
 (iii)the date of the service; (iv)the location of the service is furnished;
 (v)the individual furnishing the service; and (vi)the time the service begins and ends.
 (C)By not later than July 1, 2018, the Secretary shall establish standards for electronic visit verification systems. In establishing such standards, the Secretary shall consult with home health agencies to ensure that such standards—
 (i)are minimally burdensome; (ii)take into account existing best practices and electronic visit verification systems in use; and
 (iii)require that the systems are conducted in accordance with the requirements of HIPAA privacy and security law (as defined in section 3009 of the Public Health Service Act)..
			(b)Rules of construction
 (1)No employer-employee relationship establishedNothing in the amendment made by this section may be construed as establishing an employer-employee relationship between the home health agency and the individuals who, under a contract with such an agency, furnish such services for purposes of part 552 of title 29, Code of Federal Regulations (or any successor regulations).
 (2)No particular or uniform electronic visit verification system requiredNothing in the amendment made by this section shall be construed to require the use of a particular or uniform electronic visit verification system (as defined in paragraph (7)(B) of section 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)), as added by subsection (a)) by all agencies that furnish home health services under title XVIII of such Act.
 (3)No limits on provision of careNothing in the amendment made by this section may be construed to limit, with respect to home health services furnished under title XVIII of the Social Security Act, provider selection, constrain beneficiaries’ selection of a caregiver, or impede the manner in which care is furnished.